Exhibit 10.7

 

 

NISSAN AUTO LEASING LLC II,

as Depositor,

and

NISSAN AUTO LEASE TRUST 2020-A,

as Transferee

 

 

TRUST SUBI CERTIFICATE

TRANSFER AGREEMENT

Dated as of January 27, 2020

 

 

 

 

 

 

      

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE ONE

  DEFINITIONS      2  

Section 1.01

  Definitions      2  

Section 1.02

  Interpretive Provisions      2  

ARTICLE TWO

  TRANSFER OF 2020-A SUBI CERTIFICATE      3  

Section 2.01

  Transfer of 2020-A SUBI Certificate      3  

Section 2.02

  True Sale      3  

Section 2.03

  Representations and Warranties of the Depositor and the Transferee      4  

Section 2.04

  Financing Statement and Books and Records      7  

Section 2.05

  Acceptance by the Transferee      7  

Section 2.06

  Release of Claims      7  

ARTICLE THREE

  MISCELLANEOUS      7  

Section 3.01

  Amendment      7  

Section 3.02

  GOVERNING LAW      8  

Section 3.03

  Severability      9  

Section 3.04

  Binding Effect      9  

Section 3.05

  Headings      9  

Section 3.06

  Counterparts      9  

Section 3.07

  Further Assurances      9  

Section 3.08

  Third-Party Beneficiaries      9  

Section 3.09

  No Petition      9  

Section 3.10

  Limitation of Liability of Owner Trustee      10  

Section 3.11

  Notices      10  

SCHEDULE

Schedule I             Perfection Representations, Warranties And Covenants

 

     i     



--------------------------------------------------------------------------------

TRUST SUBI CERTIFICATE TRANSFER AGREEMENT

This Trust SUBI Certificate Transfer Agreement, dated as of January 27, 2020
(this “Agreement”), is between Nissan Auto Leasing LLC II, a Delaware limited
liability company (“NALL II”), as depositor (the “Depositor”), and Nissan Auto
Lease Trust 2020-A, a Delaware statutory trust (the “Issuing Entity”), as
transferee (in such capacity, the “Transferee”).

RECITALS

A. Nissan-Infiniti LT (the “Titling Trust”) is a Delaware statutory trust
governed by the Amended and Restated Trust and Servicing Agreement, dated as of
August 26, 1998 (the “Titling Trust Agreement”), among NILT Trust, a Delaware
statutory trust (“NILT Trust”), as grantor and initial beneficiary (in such
capacity, the “Grantor” and the “UTI Beneficiary”, respectively), Nissan Motor
Acceptance Corporation, a California corporation (“NMAC”), as servicer (the
“Servicer”), Wilmington Trust Company, a Delaware corporation with trust powers,
as Delaware trustee (the “Delaware Trustee”), NILT, Inc., a Delaware
corporation, as trustee (the “Titling Trustee”), and U.S. Bank National
Association, a national banking association (“U.S. Bank”), as trust agent (the
“Trust Agent”);

B. Pursuant to the Titling Trust Agreement, the purposes of the Titling Trust
include taking assignments and conveyances of and holding in trust various
assets (the “Trust Assets”);

C. The Grantor, the UTI Beneficiary, the Servicer, the Titling Trustee, the
Delaware Trustee and the Trust Agent are entering into the 2020-A SUBI
Supplement, dated as of January 27, 2020 (the “2020-A SUBI Supplement”, and
together with the Titling Trust Agreement, the “SUBI Trust Agreement”), to
(i) establish a special unit of beneficial interest (the “2020-A SUBI”), and
(ii) identify and allocate certain Trust Assets to the 2020-A SUBI;

D. Pursuant to the SUBI Trust Agreement a separate portfolio of leases (the
“2020-A Leases”), the vehicles that are leased under the 2020-A Leases (the
“2020-A Vehicles”), and certain other related Trust Assets have been allocated
to the 2020-A SUBI;

E. The Titling Trust has issued a certificate evidencing a 100% beneficial
interest in the 2020-A SUBI (the “2020-A SUBI Certificate”) to NILT Trust;

F. NILT Trust has transferred and assigned, without recourse, all of its right,
title, and interest in and to the 2020-A SUBI Certificate to the Depositor
pursuant to the SUBI Certificate Transfer Agreement, dated as of January 27,
2020 (the “SUBI Certificate Transfer Agreement”), between NILT Trust and the
Depositor;

G. The Issuing Entity was formed pursuant to a trust agreement, dated as of
January 7, 2020, as amended and restated by the amended and restated trust
agreement, dated as of January 27, 2020 (the “Trust Agreement”), each, between
the Depositor and Wilmington Trust, National Association, a national banking
association with trust powers, as owner trustee (the “Owner Trustee”);

 

              



--------------------------------------------------------------------------------

H. The Depositor and the Transferee desire to provide for the sale, transfer and
assignment by the Depositor to the Transferee, without recourse, of all of the
Depositor’s right, title and interest in and to the 2020-A SUBI Certificate; and

I. Immediately after the transfer and assignments of the 2020-A SUBI Certificate
to the Transferee, the Transferee shall pledge the 2020-A SUBI Certificate to
U.S. Bank National Association, as indenture trustee (the “Indenture Trustee”),
pursuant to an indenture, dated as of January 27, 2020 (the “Indenture”),
between the Issuing Entity and the Indenture Trustee.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE ONE

DEFINITIONS

Section 1.01 Definitions. Capitalized terms used herein that are not otherwise
defined shall have the respective meanings ascribed thereto in the Agreement of
Definitions, dated as of January 27, 2020, by and among the Issuing Entity, as
issuer, NILT Trust, as Grantor, UTI Beneficiary and Transferor, the Titling
Trust, NMAC, in its individual capacity, as Servicer and as administrative agent
(in such capacity, the “Administrative Agent”), NALL II, the Titling Trustee,
the Delaware Trustee, the Owner Trustee, the Trust Agent and the Indenture
Trustee.

Section 1.02 Interpretive Provisions. For all purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires,
(i) terms used herein include, as appropriate, all genders and the plural as
well as the singular, (ii) references to words such as “herein,” “hereof” and
the like shall refer to this Agreement as a whole and not to any particular
part, Article or Section within this Agreement, (iii) references to an Article
or Section such as “Article One” or “Section 1.01” shall refer to the applicable
Article or Section of this Agreement, (iv) the term “include” and all variations
thereof shall mean “include without limitation,” (v) the term “or” shall include
“and/or,” (vi) the term “proceeds” shall have the meaning ascribed to such term
in the UCC, (vii) references to Persons include their permitted successors and
assigns, (viii) references to agreements and other contractual instruments
include all subsequent amendments, amendments and restatements and supplements
thereto or changes therein entered into in accordance with their respective
terms and not prohibited by this Agreement, except that references to the SUBI
Trust Agreement include only such items as related to the 2020-A SUBI and the
Titling Trust, (ix) references to laws include their amendments and supplements,
the rules and regulations thereunder and any successors thereto, (x) references
to this Agreement include all Exhibits hereto, (xi) the phrase “Titling Trustee
on behalf of the Trust,” or words of similar import, shall, to the extent
required to effectuate the appointment of any Co-Trustee pursuant to the Titling
Trust Agreement, be deemed to refer to the Trustee (or such Co-Trustee) on
behalf of the Titling Trust, and (xii) in the computation of a period of time
from a specified date to a later specified date, the word “from” shall mean
“from and including” and the words “to” and “until” shall mean “to but
excluding.”

 

     2    (NALT 2020-A Trust SUBI Certificate Transfer Agreement)



--------------------------------------------------------------------------------

ARTICLE TWO

TRANSFER OF 2020-A SUBI CERTIFICATE

Section 2.01 Transfer of 2020-A SUBI Certificate. In consideration of the
Transferee’s delivery to, or upon the order of, the Depositor of the Notes and
the Trust Certificate, the Depositor hereby absolutely sells, transfers, assigns
and otherwise conveys to the Transferee, without recourse, and the Transferee
does hereby purchase and acquire, as of the date set forth above, all of the
Depositor’s right, title and interest in and to the following (collectively, the
“Assets”):

(i) the 2020-A SUBI Certificate and the interest in the 2020-A SUBI represented
thereby, including all monies due and paid or to become due and paid or payable
thereon or in respect thereof after the Cutoff Date;

(ii) all of the Depositor’s rights and benefits as holder of the 2020-A SUBI
Certificate under the Servicing Agreement and the SUBI Trust Agreement;

(iii) the right to realize upon any property that underlies or may be deemed to
secure the interest in the 2020-A SUBI represented by the 2020-A SUBI
Certificate, as granted in the 2020-A SUBI Supplement and in the 2020-A SUBI
Certificate;

(iv) all general intangibles, chattel paper, instruments, documents, money,
deposit accounts, certificates of deposit, securities accounts, investment
property, financial assets, goods, letters of credit, letters of credit rights,
advices of credit and uncertificated securities, and other property consisting
of, arising from, or relating or credited to the foregoing;

(v) all rights of the Depositor under the SUBI Certificate Transfer Agreement;
and

(vi) all cash and non-cash proceeds of all of the foregoing.

Section 2.02 True Sale. The parties hereto intend that the sale, transfer, and
assignment of the Assets constitutes a true sale and assignment of the Assets
such that any interest in and title to the Assets would not be property of the
Depositor’s estate in the event that the Depositor becomes a debtor in a case
under any bankruptcy law. To the extent that the conveyance of the Assets
hereunder is characterized by a court or similar governmental authority as a
financing (i), it is intended by the Depositor and the Transferee that the
interest conveyed constitutes a grant of a security interest under the UCC as in
effect in the State of Delaware by the Depositor to the Transferee to secure the
obligations of the Depositor hereunder, which security interest shall be
perfected and of a first priority, (ii) the Depositor hereby grants to the
Transferee a security interest in all of its right, title, and privilege and
interest in and to the Assets and the parties hereto agree that this Agreement
constitutes a “security agreement” under all applicable laws, and (iii) the
possession by the Transferee or its agent of the 2020-A SUBI Certificate shall
be deemed to be “possession by the secured party” or possession by the purchaser
or a Person designated by such purchaser, for purposes of perfecting the
security interest pursuant to the New York UCC and the UCC of any other
applicable jurisdiction.

 

     3    (NALT 2020-A Trust SUBI Certificate Transfer Agreement)



--------------------------------------------------------------------------------

Section 2.03 Representations and Warranties of the Depositor and the Transferee.

(a) The Depositor hereby represents and warrants to the Transferee as of the
date of this Agreement and the Closing Date that:

(i) Organization and Good Standing. The Depositor is duly formed, validly
existing, and in good standing under the laws of the state of its formation, and
has the power and the authority to own its properties and to conduct its
business as such properties are currently owned and such business is presently
conducted, and had at all relevant times, and shall have, the power, the
authority and the legal right to acquire, own and sell the Assets.

(ii) Due Qualification. The Depositor is duly qualified to do business as a
foreign entity in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of property or
the conduct of its business shall require such qualifications, except where the
failure to have any such license, approval, or qualification would not have a
Material Adverse Effect on the Depositor.

(iii) Power and Authority. The Depositor has the power and the authority to
execute and deliver this Agreement and to carry out its terms; and the
execution, delivery and performance of this Agreement has been duly authorized
by the Depositor by all necessary action.

(iv) Binding Obligation. This Agreement constitutes a legal, valid, and binding
obligation of the Depositor, enforceable against it in accordance with its
terms, except as enforceability may be subject to or limited by bankruptcy,
insolvency, reorganization, moratorium, liquidation, or other similar laws
affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.

(v) No Violation. The execution, delivery, and performance by the Depositor of
this Agreement, the consummation of the transactions contemplated by this
Agreement, and the fulfillment of the terms hereof do not (A) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time) a default under, the governing documents of
the Depositor, (B) conflict with or breach any of the material terms or
provisions of, or constitute (with or without notice or lapse of time) a default
under, any indenture, agreement or other instrument to which the Depositor is a
party or by which it may be bound or any of its properties are subject,
(C) result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any material indenture, agreement, or other instrument
(other than as permitted by the Basic Documents), (D) violate any law or, to the
knowledge of the Depositor, any order, rule or regulation applicable to it or
its properties, or (E) contravene, violate, or result in a default under any
judgment, injunction, order, decree, or other instrument of any court or of any
federal or state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Depositor or any of its properties;
except, in the case of clauses (B), (C), (D) and (E) of this Section 2.03(a)(v),
to the extent it would not reasonably be likely to have a Material Adverse
Effect on the Depositor.

 

     4    (NALT 2020-A Trust SUBI Certificate Transfer Agreement)



--------------------------------------------------------------------------------

(vi) No Proceedings. There are no proceedings in which the Depositor has been
served or, to the knowledge of the Depositor, proceedings or investigations that
are pending or threatened, in each case against the Depositor, before any court,
regulatory body, administrative agency or other tribunal, or governmental
instrumentality (A) asserting the invalidity of this Agreement, (B) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or any other Basic Document or (C) seeking any determination or ruling
that, in the reasonable judgment of the Depositor, would materially and
adversely affect the performance by the Depositor of its obligations under this
Agreement.

(vii) Title to 2020-A SUBI Certificate. Immediately prior to the transfer of the
2020-A SUBI Certificate pursuant to this Agreement, the Depositor (A) is the
true and lawful owner of the 2020-A SUBI Certificate and has the legal right to
transfer the 2020-A SUBI Certificate, (B) has good and valid title to the 2020-A
SUBI Certificate and the 2020-A SUBI Certificate is on the date hereof free and
clear of all Liens, and (C) will convey good, valid, and indefeasible title to
the 2020-A SUBI Certificate to the Transferee under this Agreement.

(b) Perfection Representations. The representations, warranties and covenants
set forth on Schedule I hereto shall be a part of this Agreement for all
purposes. Notwithstanding any other provision of this Agreement or any other
Basic Document, the perfection representations contained in Schedule I shall be
continuing, and remain in full force and effect until such time as all
obligations under the Indenture have been finally and fully paid and performed.
The parties to this Agreement: (i) shall not waive any of the perfection
representations contained in Schedule I, (ii) shall provide the Rating Agencies
with prompt written notice of any breach of perfection representations contained
in Schedule I, and (iii) shall not waive a breach of any of the perfection
representations contained in Schedule I.

(c) The Transferee hereby represents and warrants to the Depositor as of the
date of this Agreement and the Closing Date that:

(i) Organization and Good Standing. The Transferee is duly formed, validly
existing, and in good standing under the laws of the state of its formation, has
the power and the authority to own its properties and to conduct its business as
such properties are currently owned and such business is presently conducted,
and had at all relevant times, and shall have, the power, the authority and the
legal right to acquire, own and sell the Assets.

(ii) Due Qualification. The Transferee is duly qualified to do business as a
foreign entity in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of property or
the conduct of its business shall require such qualifications, except where the
failure to have any such license, approval or qualification would not have a
Material Adverse Effect on the Transferee.

 

     5    (NALT 2020-A Trust SUBI Certificate Transfer Agreement)



--------------------------------------------------------------------------------

(iii) Power and Authority. The Transferee has the power and the authority to
execute and deliver this Agreement and to carry out its terms; and the
execution, delivery and performance of this Agreement has been duly authorized
by the Transferee by all necessary action.

(iv) Binding Obligation. This Agreement constitutes a legal, valid, and binding
obligation of the Transferee, enforceable against it in accordance with its
terms, except as enforceability may be subject to or limited by bankruptcy,
insolvency, reorganization, moratorium, liquidation, or other similar laws
affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.

(v) No Violation. The execution, delivery, and performance of this Agreement by
the Transferee and the consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof do not (A) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time) a default under, the Transferee’s governing
documents, (B) conflict with or breach any of the material terms or provisions
of, or constitute (with or without notice or lapse of time) a default under, any
indenture, agreement or other instrument to which the Transferee is a party or
by which it may be bound or any of its properties are subject, (C) result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any material indenture, agreement or other instrument (other than as
permitted by the Basic Documents), (D) violate any law or, to the knowledge of
the Transferee, any order, rule or regulation applicable to it or its
properties, or (E) contravene, violate, or result in a default under any
judgment, injunction, order, decree, or other instrument of any court or of any
federal or state regulatory body, administrative agency, or other governmental
instrumentality having jurisdiction over the Transferee or any of its
properties, except, in the case of clauses (B), (C), (D) and (E) of this
Section 2.03(c)(v), to the extent it would not reasonably be likely to have a
Material Adverse Effect on the Transferee.

(vi) No Proceedings. There are no proceedings in which the Transferee has been
served or, to the knowledge of the Transferee, proceedings or investigations
that are pending or threatened, in each case against the Transferee, before any
court, regulatory body, administrative agency or other tribunal or governmental
instrumentality (A) asserting the invalidity of this Agreement, (B) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement, or (C) seeking any determination or ruling that, in the reasonable
judgment of the Transferee, would materially and adversely affect the
performance by the Transferee of its obligations under this Agreement.

(d) The representations and warranties set forth in this Section shall survive
the sale of the Assets by the Depositor to the Transferee and the pledge and
grant of a security interest in the Assets by the Transferee to the Indenture
Trustee (for the benefit of the Noteholders) pursuant to the Indenture. Upon
discovery by the Depositor or the Transferee or upon a Responsible Officer of
the Indenture Trustee having actual knowledge of a breach of any of the
foregoing representations and warranties, the party discovering such breach
shall give prompt written notice to the others.

 

     6    (NALT 2020-A Trust SUBI Certificate Transfer Agreement)



--------------------------------------------------------------------------------

Section 2.04 Financing Statement and Books and Records.

(a) In connection with the conveyance of the Assets hereunder, the Depositor
agrees that on or prior to the Closing Date it will deliver to or at the
direction of the Transferee, with all requisite endorsements, the 2020-A SUBI
Certificate and will file on or within ten days after the Closing Date, at its
own expense, one or more financing statements with respect to the Assets meeting
the requirements of applicable state law in such manner as necessary to perfect,
preserve, maintain and protect the interest of the Transferee in the Assets (to
the extent such security interest can be perfected by the filing of a financing
statement), and the proceeds thereof to the Depositor (and any continuation
statements as are required by applicable state law), and to deliver a
file-stamped copy of each such financing statement (or continuation statement)
or other evidence of such filings (which may, for purposes of this Section 2.04,
consist of telephone confirmation of such filings with the file stamped copy of
each such filing to be provided to the Transferee in due course), as soon as is
practicable after receipt by the Depositor thereof.

(b) The Depositor further agrees that it will, take no actions inconsistent with
the Transferee’s ownership of the Assets and on or prior to the Closing Date
indicate on its books, records and statements that the Assets have been sold to
the Transferee.

Section 2.05 Acceptance by the Transferee. The Transferee agrees to comply with
all covenants and restrictions applicable to a Holder of the 2020-A SUBI
Certificate and the interest in the 2020-A SUBI represented thereby, whether set
forth in the 2020-A SUBI Certificate, in the SUBI Trust Agreement or otherwise,
and assumes all obligations and liabilities, if any, associated therewith.

Section 2.06 Release of Claims. Pursuant to Section 3.04(b) of the Titling Trust
Agreement (as amended by Section 12.07 of the 2020-A SUBI Supplement) and
Section 12.02(b) of the 2020-A SUBI Supplement, the Transferee hereby covenants
and agrees for the express benefit of each holder from time to time of a UTI
Certificate and any other SUBI Certificate that the Transferee shall release all
claims to the UTI Assets and the related Other SUBI Assets, respectively, and,
in the event such release is not given effect, to subordinate fully all claims
it may be deemed to have against the UTI Assets or such Other SUBI Assets, as
the case may be.

ARTICLE THREE

MISCELLANEOUS

Section 3.01 Amendment.

(a) Any term or provision of this Agreement may be amended by the parties
hereto, without the consent of any other Person; provided that (i) either (A)
any amendment that materially and adversely affects the Noteholders shall
require the consent of Noteholders evidencing not less than a Majority Interest
of the Notes voting together as a single class, or (B) such amendment shall not
materially and adversely affect the Noteholders, and (ii) any

 

     7    (NALT 2020-A Trust SUBI Certificate Transfer Agreement)



--------------------------------------------------------------------------------

amendment that adversely affects the interests of the Trust Certificateholder,
the Indenture Trustee or the Owner Trustee shall require the prior written
consent of each Person whose interests are adversely affected. An amendment
shall be deemed not to materially and adversely affect the Noteholders if
(i) the Rating Agency Condition is satisfied with respect to such amendment, or
(ii) the Depositor delivers an Officer’s Certificate to the Indenture Trustee
stating that such amendment shall not materially and adversely affect the
Noteholders. The consent of the Trust Certificateholder or the Owner Trustee
shall be deemed to have been given if the Depositor does not receive a written
objection from such Person within 10 Business Days after a written request for
such consent shall have been given. The Indenture Trustee may, but shall not be
obligated to, enter into or consent to any such amendment that affects the
Indenture Trustee’s own rights, duties, liabilities or immunities under this
Agreement or otherwise.

(b) Notwithstanding the foregoing, no amendment shall (i) reduce the interest
rate or principal amount of any Note, or change the due date of any installment
of principal of or interest in any Note, or the Redemption Price with respect
thereto, without the consent of the Holder of such Note, or (ii) reduce the
Outstanding Amount, the Holders of which are required to consent to any matter
without the consent of the Holders of at least a Majority Interest of the Notes
which were required to consent to such matter before giving effect to such
amendment.

(c) It shall not be necessary for the consent of any Person pursuant to this
Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.

(d) Prior to the execution of any amendment to this Agreement, the Depositor
shall provide each Rating Agency, the Trust Certificateholder, the Transferee,
the Owner Trustee and the Indenture Trustee with written notice of the substance
of such amendment. No later than 10 Business Days after the execution of any
amendment to this Agreement, the Depositor shall furnish a copy of such
amendment to each Rating Agency, the Transferee, the Trust Certificateholder,
the Indenture Trustee and the Owner Trustee. Any such notice to be delivered
pursuant to this Agreement to any Rating Agency shall be deemed to be delivered
if a copy of such notice has been posted on any web site maintained by NMAC
pursuant to a commitment to any Rating Agency relating to the Notes in
accordance with 17 C.F.R. 240 17g-5(a)(3).

(e) The Indenture Trustee shall be under no obligation to ascertain whether a
Rating Agency Condition has been satisfied with respect to any amendment. When
the Rating Agency Condition is satisfied with respect to such amendment, the
Depositor shall cause to be delivered to a Responsible Officer of the Indenture
Trustee an Officer’s Certificate to that effect and the Indenture Trustee may
conclusively rely upon the Officer’s Certificate from the Servicer that a Rating
Agency Condition has been satisfied with respect to such amendment.

Section 3.02 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE PRINCIPLES OF CONFLICT OF LAWS (OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

     8    (NALT 2020-A Trust SUBI Certificate Transfer Agreement)



--------------------------------------------------------------------------------

Section 3.03 Severability. If one or more of the covenants, agreements, or
provisions of this Agreement shall be for any reason whatever held invalid or
unenforceable, such provisions shall be deemed severable from the remaining
covenants, agreements, and provisions of this Agreement, and such invalidity or
unenforceability shall in no way affect the validity or enforceability of such
remaining covenants, agreements and provisions, or the rights of any parties
hereto. To the extent permitted by law, the parties hereto waive any provision
of law that renders any provision of this Agreement invalid or unenforceable in
any respect.

Section 3.04 Binding Effect. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their permitted
successors and assigns.

The Depositor acknowledges and agrees that (a) the Transferee may, pursuant to
the Indenture, pledge and grant a security interest in the 2020-A SUBI and the
2020-A SUBI Assets represented thereby and assign its rights under this
Agreement to the Indenture Trustee (for the benefit of the holders of the
Notes), and (b) the representation, warranties and covenants contained in this
Agreement and the rights of the Transferee under this Agreement are intended to
benefit the Indenture Trustee (for the benefit of the holders of the Notes). The
Depositor hereby consents to all such pledges and grants.

Section 3.05 Headings. The Article and Section headings are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

Section 3.06 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed and delivered shall be deemed to be an
original, but all of which counterparts shall together constitute but one and
the same instrument.

Section 3.07 Further Assurances. Each party hereto shall do such acts, and
execute and deliver to the other party such additional documents or instruments
as may be reasonably requested, in order to effect the purposes of this
Agreement and to better assure and confirm unto the requesting party its rights,
powers and remedies hereunder.

Section 3.08 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and each Holder of the 2020-A
SUBI Certificate and each Registered Pledgee, who shall be considered
third-party beneficiaries hereof. Except as otherwise provided in this
Agreement, no other Person shall have any right or obligation hereunder.

Section 3.09 No Petition. Each of the parties hereto covenants and agrees that
prior to the date that is one year and one day after the date upon which all
obligations under each Securitized Financing have been paid in full, it will not
institute against, or join any other Person in instituting against the Grantor,
the Depositor, the Titling Trustee, the Titling Trust, the Issuing Entity, any
other Special Purpose Affiliate or any Beneficiary, any bankruptcy,
reorganization, arrangement, insolvency or liquidation Proceeding or other
Proceeding under any federal or state bankruptcy or similar law.

This Section shall survive the complete or partial termination of this
Agreement, the resignation or removal of the Titling Trustee and the complete or
partial resignation or removal of the Servicer.

 

     9    (NALT 2020-A Trust SUBI Certificate Transfer Agreement)



--------------------------------------------------------------------------------

Section 3.10 Limitation of Liability of Owner Trustee. Notwithstanding anything
contained herein to the contrary, this instrument has been countersigned by
Wilmington Trust, National Association not in its individual capacity but solely
in its capacity as Owner Trustee of the Issuing Entity and in no event shall
Wilmington Trust, National Association in its individual capacity or any
beneficial owner of the Issuing Entity have any liability for the
representations, warranties, covenants, agreements, or other obligations of the
Issuing Entity hereunder, as to all of which recourse shall be had solely to the
assets of the Issuing Entity. For all purposes of this Agreement, in the
performance of any duties or obligations of the Issuing Entity hereunder, the
Owner Trustee shall be subject to, and entitled to the benefits of, the terms
and provisions of Articles Six, Seven and Ten of the Trust Agreement.

Section 3.11 Notices. All demands, notices and communications hereunder shall be
in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, by telecopier or electronically by email (if an email address is
provided), and addressed in each case as follows: (i) if to the Transferee c/o
the Owner Trustee, at Rodney Square North, 1100 N. Market Street, Wilmington,
Delaware 19890 (telecopier no. (302) 636-4140) (email:
DCostello@wilmingtontrust.com), Attention: Corporate Trust Administration with a
copy to the Administrative Agent, at One Nissan Way, Franklin, Tennessee 37067
(telecopier no. (615) 725-8530) (email: doug.gwin@nissan-usa.com), Attention:
Treasurer; (ii) if to the Indenture Trustee, at 190 South LaSalle Street, 7th
Floor, Chicago, IL 60603 (telecopier no. (312) 332-7493) (email:
brian.kozack@usbank.com), Attention: Nissan Auto Lease Trust 2020-A; (iii) if to
the Owner Trustee, at Rodney Square North, 1100 N. Market Street, Wilmington,
Delaware 19890 (telecopier no. (302) 636-4140) (email:
DCostello@wilmingtontrust.com), Attention: Corporate Trust Administration;
(iv) if to the Transferor, at One Nissan Way, Franklin, Tennessee, 37067
(e-mail: doug.gwin@nissan-usa.com), Attention: Treasurer; (v) if to Moody’s, to
Moody’s Investors Services, Inc., 7 World Trade Center, 250 Greenwich Street,
New York, New York 10007 (telecopier no. (212) 553-7820) (email:
ServicerReports@Moodys.com), Attention: ABS Monitoring Department; (vi) if to
S&P, to S&P Global Ratings, 55 Water Street, New York, New York, 10041 (email:
servicer_reports@spglobal.com); or (vii) at such other address as shall be
designated by any of the foregoing in a written notice to the other parties
hereto. Delivery shall occur only when delivered by hand or, in the case of
mail, email or facsimile notice, upon actual receipt or reported tender of such
communication by an officer of the intended recipient entitled to receive such
notices located at the address of such recipient for notices hereunder;
provided, however, any demand, notice or communication to be delivered pursuant
to this Agreement to any Rating Agency shall be deemed to be delivered if a copy
of such demand, notice or communication has been posted on any web site
maintained by NMAC pursuant to a commitment to any Rating Agency relating to the
Notes in accordance with 17 C.F.R. 240 17g-5(a)(3).

[Signature Page to Follow]

 

     10    (NALT 2020-A Trust SUBI Certificate Transfer Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers duly authorized as of the day and year
first above written.

 

NISSAN AUTO LEASING LLC II,

as Depositor

By:  

/s/ Victor Pausin

Name:  

Victor Pausin

Title:   Treasurer

NISSAN AUTO LEASE TRUST 2020-A,

as Transferee

By:  

WILMINGTON TRUST, NATIONAL ASSOCIATION,

not in its individual capacity, but solely as Owner Trustee

By:  

/s/ Jennifer A. Luce

Name:   Jennifer A. Luce Title:   Vice President

 

     S-1    (NALT 2020-A Trust SUBI Certificate Transfer Agreement)



--------------------------------------------------------------------------------

SCHEDULE I

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in the
Trust SUBI Certificate Transfer Agreement, Nissan Auto Leasing LLC II, as
depositor (the “Depositor”), hereby represents, warrants, and covenants to
Nissan Auto Lease Trust 2020-A, as transferee (the “Transferee”), as follows on
the Closing Date:

1. The Trust SUBI Certificate Transfer Agreement creates a valid and continuing
security interest (as defined in the applicable UCC) in the 2020-A SUBI
Certificate in favor of the Transferee, which security interest is prior to all
other Liens and is enforceable as such as against creditors of and purchasers
from the Depositor.

2. The 2020-A SUBI Certificate constitutes a “general intangible,” “instrument,”
“certificated security” or “tangible chattel paper,” within the meaning of the
applicable UCC.

3. The Depositor owns and has good and marketable title to the 2020-A SUBI
Certificate free and clear of any Liens, claim or encumbrance of any Person,
excepting only liens for taxes, assessments or similar governmental charges or
levies incurred in the ordinary course of business that are not yet due and
payable or as to which any applicable grace period shall not have expired, or
that are being contested in good faith by proper proceedings and for which
adequate reserves have been established, but only so long as foreclosure with
respect to such a lien is not imminent and the use and value of the property to
which the Lien attaches is not impaired during the pendency of such proceeding.

4. The Depositor has received all consents and approvals to the sale of the
2020-A SUBI Certificate under the Trust SUBI Certificate Transfer Agreement to
the Transferee required by the terms of the 2020-A SUBI Certificate to the
extent that it constitutes an instrument or a payment intangible.

5. The Depositor has received all consents and approvals required by the terms
of the 2020-A SUBI Certificate, to the extent that it constitutes a securities
entitlement, certificated security or uncertificated security, to the transfer
to the Transferee of its interest and rights in the 2020-A SUBI Certificate
under the Trust SUBI Certificate Transfer Agreement.

6. The Depositor has caused or will have caused, within ten days after the
effective date of the Trust SUBI Certificate Transfer Agreement, the filing of
all appropriate financing statements in the proper filing office in the
appropriate jurisdictions under applicable law in order to perfect the sale of
the 2020-A SUBI Certificate from the Depositor to the Transferee and the
security interest in the 2020-A SUBI Certificate (to the extent such security
interest can be perfected by the filing of a financing statement) granted to the
Transferee under the Trust SUBI Certificate Transfer Agreement.

7. To the extent that the 2020-A SUBI Certificate constitutes an instrument or
tangible chattel paper, all original executed copies of each such instrument or
tangible chattel paper have been delivered to the Transferee.

 

              



--------------------------------------------------------------------------------

8. Other than the transfer of the 2020-A SUBI Certificate from NILT Trust to the
Depositor under the SUBI Certificate Transfer Agreement and from the Depositor
to the Transferee under the Trust SUBI Certificate Transfer Agreement and the
security interest granted to the Indenture Trustee pursuant to the Indenture,
the Depositor has not pledged, assigned, sold, granted a security interest in,
or otherwise conveyed the 2020-A SUBI Certificate. The Depositor has not
authorized the filing of, nor is aware of, any financing statements against the
Depositor that include a description of collateral covering the 2020-A SUBI
Certificate other than any financing statement relating to any security interest
granted pursuant to the Basic Documents or that has been terminated.

9. No instrument or tangible chattel paper that constitutes or evidences the
2020-A SUBI Certificate has any marks or notations indicating that it has been
pledged, assigned or otherwise conveyed to any Person other than the Indenture
Trustee.

 

           